DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 7/5/2022 claims 1-8, and 10-12 are amended, claim 9 is original, and claims 13-20 are withdrawn.
All previous objections and 112b rejections are withdrawn due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 is seen as vague and indefinite since it is unclear what the metes and bounds are of the new limitation “wherein the curing is performed with one or more digital light processing (DLP) projectors positioned horizontal to the printing surface”.  What does “positioned horizontal to” mean, since no coordinate system/orientation is claimed or disclosed.  Below are five possible orientations for “positioned horizontal to”:

    PNG
    media_image1.png
    308
    1591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    1031
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    677
    950
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1329
    710
    media_image4.png
    Greyscale


The problem is the one would normally associate a certain meaning to “horizontal”, but vertical orientations are possible within the phrasing as shown above.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Some basis of orientation should be claimed, or change the wording to be based on parallel or perpendicular, since those are independent of horizontal or vertical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over El Siblani et al (U.S. PGPub 2017/0100899; herein El Siblani, already of record), in view of Ermoshkin et al (U.S. PGPub 2017/0210077; herein Ermoshkin, already of record), and Chen et al (U.S. PGPub 2015/0290874; herein Chen).  Regarding claim 1, El Siblani teaches:
Disposing a printing surface or portion thereof into a first resin (Figures 1 and 2 (Figure 1 is the basic design of El Siblani which is used in multiple embodiments) shows build platform 24 being lowered into solidifiable material container 30)
Curing one or more layer comprising the first bioink resin (Figure 2, pattern generator 22 cures the material, paragraph 0053), wherein the curing is performed with one or more DLP projectors positioned horizontal to the printing surface (paragraph 0063, the pattern generator 22 can be a DLP, and as seen in Figures 1 and 2, pattern generator 22 is positioned horizontal to the build platform 24)
Removing the printing platform, surface or portion thereof from the first bioink resin (The platform 24 is removed as seen in Figures 2 moving to Figure 3)
Thereby preparing a 3D bioprinted structure (an object 28 is thus created)
El Siblani does not explicitly teach the use of a bioink resin.  It is noted that El Siblani teaches using any photopolymerizable compounds capable of being used in such an additive manufacturing apparatus/process (paragraphs 0057-0058), but falls short of a specific species.
Nevertheless, in the same field of endeavor Ermoshkin teaches a large number of possible photopolymerizable materials that can be used in a bottom up stereolithography process (the same process as taught by El Siblani), in paragraphs 0125-0142.  Of these materials there are many that fall under the interpretation of bioink resin, examples include copolymers of lactic acid and glycolic acid (paragraph 0133), gelatin (paragraph 0129), and polyurethane (paragraph 0134).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the bioink resins of Ermoshkin in the process of El Siblani, since both El Siblani and Ermoshkin use bottom up stereolithographic processing, El Siblani teaches any photopolymerizable material can be used, and it has been shown that the selection of a known material based on its suitability for its intended use is obvious (MPEP 2144.07)
Finally regarding claim 1:
El Siblani and Ermoshkin are silent to: rotating the printing surface while curing
In the same field of endeavor Chen teaches rotating the printing surface (paragraphs 0009, 0012, and claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the rotation of Chen, since it allows the curing energy to irradiate the entire surface of the part.
Regarding claim 2:
Disposing the printing surface or portion thereof into a subsequent substance
Optionally curing one or more layer comprising the subsequent substance
Removing the printing surface, or portion thereof from the subsequent substance
Optionally repeating the disposing, curing and removing with one or more additional substance to produce one or more layer comprising the additional substance
El Siblani teaches claim 2 with and without the optional limitations.  In Figures 1-4 and paragraph 0087 there is cleaning station 32.  The platform and object are dipped into the cleaning station and then removed.  Thus claim 2 without the optional limitations is taught.  In Figure 4, and e.g. paragraph 0056, the platform and object are lowered into solidifiable material container 34 which contains another resin and is cured via the pattern generator 22).  This is also shown in Figures 18-23, which shows the repeating of the steps.  Therefore claim 2 with the optional limitations is taught.
Regarding claim 3, El Siblani teaches:
The disposing is performed by mechanically positioning the printing surface or portion thereof into a container (shaft 26 and unshown motor, paragraph 0053, move the platform up and down)
The curing is performed by irradiating the printing surface or portion thereof with electromagnetic energy (the previously discussed pattern generator 22 cures the material)
The removing is performed by mechanically positing the printing surface or portion thereof out of the container (shaft 26 and unshown motor, paragraph 0053, move the platform up and down)
Regarding claim 4:
Wherein the disposing is performed by way of one or more actuators capable of rotary and vertical motion
A possible interpretation of El Siblani would be that in order to dispose the platform in the required container both the shaft 26/motor is needed for vertical disposition, and drive shaft 38 and pulleys 40, paragraph 0055, are needed for rotary motion to align the proper container under the platform.
Regarding claim 5, El Siblani teaches:
Consecutively positioning the first bioink resin and the subsequent and/or additional substance(s) below the printing surface, or portion thereof (As seen in Figures 1-4 and 18-23 all the material containers are below the platform)
Regarding claim 6, El Siblani teaches:
wherein a first container containing the first bioink resin is mechanically re-positioned and a subsequent container containing the subsequent and/or additional substance is disposed below the printing surface, or portion thereof (As seen in Figures 1-4 and 18-23 all the material containers are below the platform as needed)
Regarding claim 7, El Siblani teaches:
Wherein the irradiating is performed with ultraviolet, visible, or infrared light from the one or more digital light processing (DLP) projectors (paragraph 0063, the pattern generator 22 can be a DLP and can use any needed EM radiation needed, paragraph 0154 shows IR and UV can be used)
Regarding claim 8, El Siblani:
Wherein the curing of the first bioink resin, the subsequent substance and/or the additional substance comprises photopolymerization to form one or more polymer initiated by one or more photo-initiator and controlled by one or more photo-absorbers (photoinitiators are used, paragraphs 0057-0060.  El Siblani teaches these are also photo absorbers, paragraph 0059)
Regarding claim 9, EL Siblani is silent to:
Wherein the first bioink resin, the subsequent substance and/or the additional substance comprises one or more living cells and/or therapeutic agents
In the same field of endeavor Ermoshkin teaches adding living cells and/or therapeutic agents to the resin (paragraphs 0142, 0145, and 0146).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use additions of Ermoshkin in the process of El Siblani, since it has been shown that the selection of a known material based on its suitability for its intended use is obvious (MPEP 2144.07), and a skilled artisan would understand the additional utility and added value for adding such components.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the art already shows bottom up stereo printers can print biocompatible materials including cells and drugs, thus the apparatus the known process uses is within the realm of the knowledge of a skilled artisan and would not create undue burden in determining the best process for the required job.
Regarding claim 10, El Siblani is silent to:
Wherein the printing surface or portion thereof is inflatable
In the same field of endeavor Ermoshkin teaches using an inflatable platform, Figures 37/38, paragraph 0260.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the inflatable platform of Ermoshkin, since it enables the printed object to be released from the platform.
Regarding claim 11:
Controlling temperature during the disposing, curing and/or removing by way of one or more temperature control units
Claim 11 can be interpreted in two different ways.  The first is that the pattern generator 22 controls the temperature during curing due to the EM radiation applied.  The second is that there is a separate temperature control, which El Siblani does not teach during those three process steps.  In this instance, Ermoshkin teaches heating the resin in order to reduce the viscosity during printing (paragraph 0036), thus making such feature obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over El Siblani, Ermoshkin, and Chen as applied above, and further in view of Yamamura et al (U.S. PGPub 2003/0059708, herein Yamamura, already of record).  Regarding claim 12:
Extruding or spraying one or more materials chosen from cells, drugs, nanofibers and/or therapeutic agents between and/or on one or more of the layers comprising the first bioink resin, the subsequent substance and/or the additional substance
El Siblani teaches a cleaning step via immersion as previously discussed, but does not teach spraying.
In the same field of endeavor Yamamura teaches washing a printed object via immersion or spraying (paragraph 0223).  This spraying falls under the broadest reasonable interpretation of claim 12, that a material (any material) is sprayed on the surface of the object (for any reason and for any length of time)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the spraying of Yamamura, since Yamamura has shown immersion and spraying to be equivalents known for the same purpose (See MPEP 2144.06 II)
Response to Arguments
Applicant’s arguments regarding the rotating printing surface have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive regarding the limitation “wherein the curing is performed with one or more DLP projectors positioned horizontal to the printing surface”.  As shown in Figures 1 and 2 of El Siblani the DLP projector 22 is positioned horizontal to the printing surface 24.  As previously discussed the above limitation is vague and indefinite, and the orientation shown by El Siblani falls under the broadest reasonable interpretation of that phrase.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743